637 So. 2d 313 (1994)
Anthony R. MARTIN, Appellant,
v.
METROPOLITAN DADE COUNTY, Appellee.
No. 93-1928.
District Court of Appeal of Florida, Third District.
May 24, 1994.
Rehearing Denied June 14, 1994.
Anthony R. Martin, in pro. per.
Robert A. Ginsburg, County Atty. and Murray A. Greenberg and William X. Candela, Asst. County Attys., for appellee.
Before SCHWARTZ, C.J., and NESBITT and LEVY, JJ.
PER CURIAM.
This is an appeal from a final judgment upholding the validity of Dade County Ordinance No. 93-46, which repealed the so-called "anti-bilingual" ordinance adopted in 1980 by the electorate through the initiative process. The trial judge found that (a) section 7.01(7) of the Dade County Home Rule Charter, which authorizes the commission to repeal, after one year, an ordinance adopted by initiative, was itself valid and constitutional and (b) the repealing ordinance did not violate Article II, section 9 of the Florida Constitution which declares English the official language of the state. We agree with both holdings.
Affirmed.